DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in the newly amended limitation “…minimizing an adhesion surface area with the first support plate and a second support plate…”, since “second support plate is already being recited in the 5th clause of the claim, this should be amended to read “the second support plate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US Pub 2019/0305238 in view of Kim et al. US Pub 2017/0352834.
Regarding claim 1, Shin teaches,
A display device (figs. 1-3, 6-7) comprising: 
a display module (Figure. 3, element 100) which displays an image (fig 1), wherein a folding area (Figure 3, labeled as FA) foldable with respect to a folding axis (figure 3, folding axis being the bending area as seen in figure 2 and 7), a first non-folding area (figure 3, element NFA1) adjacent to a first side of the folding area, and a second non-folding area (figure 3, NFA2) adjacent to a second side of the folding area are defined in a display module on a plane (figures 1-3); and 
a cover panel (figures 1-3, 6-7, cover panel, elements AD, NAD1, 200) coupled to a surface of the display module, 
wherein the cover panel comprises: 
a first support plate (element 210 and NAD1 provided on 210, figures 1-3, 6-7) which supports the first non-folding area; 
a second support plate (element 220 and NAD1 provided on 220, figures 1-3, 6-7) which supports the second non-folding area and is spaced apart from the first support plate when the first and second support plates are coplanar (figure 6, shows coplanar and the two-structure spaced apart); and 
an adhesive layer (element AD, disposed between the plates and the display module) disposed between the display module and first and second support plates, wherein the adhesive layer couples the first and second support plates to the display module (as seen in figures 1-2, and 6-7 the adhesive couples to the support plates as described), 
wherein the adhesive layer has a first surface (figure 6, the bottom of the AD, which is adjacent to 210/220 and being in direct contact with the plates 210/220) in direct contact with the first and second support plates, the first surface has a uneven pattern area (figures 6-7, has a pattern of step like structure which is uneven compare to distal end of AD), and the pattern area overlaps the folding area (as seen in figures 6, the pattern area overlaps the folding area) minimizing an adhesion surface area with the first support plate and the (a) second support plate (figure 6-7, paragraph 97, the area where the adhesive FA is provided is weaker since the opposite has NAD1 with respect to the support plates thus that pattern area minimizes adhesion surface area with the first and second support plate),
wherein when the display module is in an unfolded state (as seen in figure 1&6), the adhesive layer in direct contact with the first and second support plates in the folding area and the non-folding area (as seen in figure 6, the adhesive layer AD is in direct contact with the first and second support plates (210/220/NAD1s) in the folding area and in the non-folding area), 
wherein when the display module is in a folded state (figures 2 and 7), the adhesive layer in direct contact with the first and second support plates in the non-folding area (as seen in figure 7, the adhesive layer in direct contact with the plates 210/220 in the non-folding area).
Shin does not teach the first surface of the adhesive layer has an uneven pattern area in which an uneven pattern is defined. However, providing uneven pattern in a folding display is not considered new. 
Kim in similar field of flexible display device (title) teaches a layer has an uneven pattern area in which an uneven pattern is defined (figure 13, element 300, comprises uneven pattern in the bending area BA). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first surface of the uneven pattern area of the adhesive layer of Shin such that it has uneven pattern is defined as taught by Kim, such that the are corresponding to the FA of Shin comprises uneven pattern area as taught by Kim, such modification will provide the desired flexibility to the adhesive as the display is folded and unfolded and may server as a starting point for bending the display device to facilitate precise bending in an initially desired direction (paragraph 98 of Kim).
Regarding claim 2, 
Wherein when the display module is in an unfolded state (figures 1, 3, 6), the folding area is disposed between the first and second non-folding areas in a first direction (as seen in figures 1 and 3, the folding area between the two non folding areas and the folding axis extending perpendicular to the first axis FX) and the folding axis extends in a second direction crossing the first direction, 
Wherein the first and second support plates are spaced apart from each other in the first direction (as seen in figures 1, 3 and 6, the first and second supporting plates are spaced apart similar to present application). 
Regarding claim 3, Shin as modified by Kim teaches, 
A portion of the first support plate overlaps a portion of the uneven pattern area (as seen in figure 6, the pattern area of Shin, furthermore the modification as described in claim 1, such that the pattern area having uneven pattern is provided in the folding area, such that the first support plate (210/NDA1) is overlapping a portion of the pattern area), and
A portion of the second support plate overlaps another portion of the pattern area (as seen in figure 6, the pattern area of Shin, furthermore the modification as described in claim 1, such that the pattern area having uneven pattern is provided in the folding area, such that the second support plate (220/NDA1) is overlapping another portion of the pattern area).
Regarding claim 4, Shin as modified by Kim teaches,
wherein the adhesive layer (element AD) comprises a first non-pattern area (Fig. 6, non-pattern area being the area of element AD corresponding to NFA1, which is adjacent to the pattern area, as taught by Shin as modified by Kim) adjacent to a side of the uneven pattern area and a second non-pattern area (Fig. 6, non-pattern area being the area of element AD corresponding to NFAs, which is adjacent to the pattern area as taught by Shin as modified by Kim ) adjacent to an opposing side of the uneven pattern area, 
wherein the first non-pattern area corresponds to the first non-folding area of the display module (as illustrated in figure 6), and the second non-pattern area corresponds to the second non-folding area of the display module (as illustrated in figure 6).
Regarding claim 6, Shin as modified by Kim
Wherein the adhesive layer comprises a thermosetting resin (paragraph 69 of Shin) or a photocurable resin (Paragraph 69 of Shin).
Regarding claim 7, Shin as modified by Kim teaches, 
Wherein the uneven pattern area of the adhesive layer is formed by being cured through at least one selected from a heat or a light (the office notes this is a method steps and since in a product claim the process is not given weight, the fact that the resin of Shin is cured meets the limitation (i.e. the being cured through heat or light is not given weight; however, Shin does provide teaching of heat or light since thermosetting resin and photocurable resin is used).
Regarding claim 10, Shin as modified by Kim teaches, 
Wherein the display module comprises:
A display panel (element 110, figure 4 shows the various structure such as the PXL and BSL being the display panel) which displays the image; and
A window module (figure 4 of Shin such that the PTL and the layer 120 is consider the window module disposed on the upper surface of the display panel PXL/BSL; furthermore in the case applicant disagrees, Kim teaches window panel element 800, figure 600 provided on top of the display panel element 100, figure 6) disposed on an upper surface of the display panel. 
Regarding claim 11, Shin as modified by Kim teaches, 
Wherein the display module further comprises: a protective film (Fig. 6 of Kim element 30 is consider the protective film which is disposed on the lower surface of the display panel 100; alternatively element 300a/b being the protective film provided below the display panel 100) disposed on a lower surface of the display panel.
Regarding claim 12, Shin as modified by Kim teaches, 
Wherein the folding area of the display module is in-folded in a way such that display surfaces, which displays the images face each other (as seen in figures 2 and 7 in folded such that the display side of the display module face each other; similar to figure 2a of present application). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US Pub 2019/0305238 in view of Kim et al. US Pub 2017/0352834 further in view of Kim et al. US pub 2017/0192462 (hereinafter Kim’462).
Regarding claim 5, 
Wherein an adhesive strength of the uneven pattern area of the adhesive layer is less than an adhesive strength of the first and second non-pattern areas (Shin as modified by Kim such that an uneven portion is provided in the thin area of the adhesive layer of Shin, thus would make the adhesive strength to be less relative to the adhesive layer of the first and second non pattern areas that correspond to the first and second non-folding area). 
However, in the case applicant disagrees with the interpretation that Shin as modified by Kim does not teach an adhesive strength of the pattern area of the adhesive layer is less than an adhesive strength of the first and second non-pattern areas.
Kim’462 in similar field of flexible display device teaches adhesive layer (element 35) such that the adhesive strength of the folding area layer (element 35b) is less (paragraph 77) than an adhesive strength of the non-folding area (element 35a, 35b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the adhesive layer of Shin as modified by Kim such that the folding area which comprises the pattern area has a lower adhesive strength than the first and second non-pattern area which correspond to the non-folding area as taught by Kim, this modification will enable the desired bending property and stiffness where bending shouldn’t occur.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US Pub 2019/0305238 in view of Kim et al. US Pub 2017/0352834 further in view of Song US Pub 2019/0204867.
Regarding claim 8, Shin as modified by Kim teaches, 
The display device of claim 1 including plurality of layers of display (figure 4). 
Shin as modified by Kim does not teach the cover panel further comprises a buffer film disposed between the display module and the adhesive layer. 
Son in similar field of the flexible display teaches various structure layers provided for cover panel and the display module, specifically Song teaches the cover panel further comprises buffer film (buffer film is element 130, Fig. 7) between the display module and the adhesive layer (element 140 between 110 and the adhesive 280).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the buffer film between the display module and the adhesive layer as taught by Song such that the buffer film is provided between the display module and the adhesive of Shin as modified by Kim such modification will provide support and protection to the display module (paragraph 97). 
Regarding claim 9, Shin as modified by Kim and Song teaches, 
Wherein the cover panel further comprises a buffer film adhesive layer (element 120, Fig. 7 of Song, such that the buffer film is placed similar to modification of claim 8) which couples the display module to an upper surface of the buffer film (see figure 7 of Song, element 110 and 130 coupled via 120) and a lower surface of the buffer film (bottom of element 130 is placed on the second surface of the adhesive layer 280) is disposed on a second surface of the adhesive layer opposite to the first surface of the adhesive layer. 

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
Applicant provides arguments towards the newly amended limitation of adhesive layer has a first surface in direct contact with the first and second support plates, the first surface has an uneven pattern area in which an uneven pattern is defined, and the uneven pattern area overlaps the folding area minimizing an adhesion surface area with the first support plate and the second support plate, is not taught under 35USC§103 (Shin in view of Kim). The office respectfully disagrees. 
As provided in the rejection above, Shin provides the uneven pattern area in the first surface and the and the uneven pattern area overlaps the folding area minimizing an adhesion surface area with the first and second support plates (as described in paragraph 97 and seen in figures 6-7 and provided in the rejection above). Thus, only thing missing in Shin is the uneven pattern defined in the uneven pattern area, which is taught by Kim as provided, since Shin already provides the desire to have weak adhesive at the folding area between the support plates and the adhesive it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention use the teaching of Kim with the device of Shin as highlighted in the rejection above. This modification will derive to a device similar to figures 8b-c of the present application. Furthermore, the natural property of uneven portion is such that this will provide less surface area of bonding between two surface thus making the adhesion in the even part to be less. Lastly, the office notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
All remaining arguments regarding dependent claims are not persuasive based on the reasons provided above for the independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841